Citation Nr: 1038019	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO. 95-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
degenerative disc disease, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, rated 40 percent prior to April 10, 
2009, and 60 percent on that date.  

3.  Entitlement to an effective date prior to March 21, 2003, for 
a rating in excess of 20% for fibromyalgia.

4.  Entitlement to an effective date prior to January 21, 1998, 
for a total disability rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Clarke C. Barnes, Attorney at 
Law

WITNESSES AT HEARINGS ON APPEAL

Appellant, T.B., and J.J.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1989 to 
March 1992. 

This appeal arises to the Board of Veterans Appeals (Board) from 
a September 2001-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
that in pertinent part denied ratings in excess of 10% for 
cervical and lumbar spine degenerative disc disease.  In January 
2004, the Board denied increased ratings for these disabilities.

In April 2005, the Court remanded the January 2004 Board decision 
back to the Board for compliance with instructions contained in a 
Joint Motion for Remand.  In July 2005, the Board remanded the 
case to the RO for further development.  

This appeal also arises from an October 2005 rating decision 
wherein the RO granted service connection for fibromyalgia and 
assigned an initial 10% rating effective from March 2002.  In 
early March 2006, the RO granted an earlier effective date of 
March 1994 for service connection for fibromyalgia and assigned a 
20% rating from that date.  In later March 2006, the RO assigned 
a 40 percent rating for fibromyalgia effective March 21, 2003.  
The Veteran appealed for an earlier effective date for the 
current fibromyalgia rating.

This appeal also arises from an August 2006 RO rating decision 
that granted a total disability rating based on individual 
unemployability (hereinafter: TDIU) effective September 3, 2002.  
The Veteran appealed for an earlier effective date for TDIU.  

In December 2007, the Board again remanded the case for 
development.  

In September 2009, the RO issued a supplemental statement of the 
case (SSOC) that granted a 40 percent rating for the cervical 
spine effective March 3, 1994, granted an earlier effective date 
of March 3, 1994, for a 40 percent rating for the lumbar spine, 
and granted a 60 percent rating for the lumbar spine effective 
April 10, 2009.  The RO denied an effective date earlier than 
March 21, 2003, for the current 40 percent fibromyalgia rating, 
but did grant an earlier effective date of January 21, 1998, for 
TDIU.  

Certain issues listed on page 1 of this decision have been re-
characterized to reflect the September 2009 partial grant of 
benefits.  


FINDING OF FACT

In August 2010, prior to any Board decision, the Veteran notified 
VA in writing that he desired to withdraw all pending claims and 
appeals.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.204 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been withdrawn 
or abandoned, it must provide an adequate statement of reasons or 
bases for its conclusion.  Verdon v. Brown, 8 Vet. App. 529 
(1996).  

In August 2010, the Veteran notified VA in writing that he 
desired to withdraw all pending claims and appeals.  No Board 
decision has been issued.  Because no specific error of fact or 
law is alleged, the requirements for dismissal have been met.  
38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 
(2009).  This appeal has become moot by virtue of the withdrawal 
of all claims and appeals before VA.


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


